       Case 2:19-cr-00126-MCE Document 130 Filed 10/30/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   DOUGLAS BEEVERS, SBN 288639
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700; F: (916) 498-5710
 5
     Attorneys for Defendant
 6   JAZIZ CEA

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA, )                     Case No. 2:19-cr-00126-MCE
                                )
11              Plaintiff,      )                     WAIVER OF PERSONAL APPEARANCE AND
                                )                     REQUEST TO APPEAR VIA VIDEO-
12
                   vs.          )                     TELECONFERENCE
13                              )
              JAZIZ CEA,        )                     Date: October 29, 2020
14                              )                     Time: 10:00 A.M.
               Defendant.       )                     Judge: Hon. Morrison C. England, Jr.
15                              )
16
17           On March 30, 2020, Chief United States Judge Mueller issued General Order 614,

18   “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone

19   Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and

20   Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or

21   telephone phone conferencing if videoconference is not reasonably available – in various

22   criminal proceedings.

23           Mr. Cea, having been advised of his right to appear in person for his status conference, as

24   well as of the ability to waive his personal appearance and appear via video-teleconference, has

25   elected waived his right to personally appear at his October 29, 2020 status conference, and

26   instead requests to appear via video-teleconference. If video-teleconference becomes

27   unavailable, he consents to appear via teleconference.

28   ///

       Waiver of Personal Appearance and Request to        -1-            United States v. Cea, 2:19-cr-00126-MCE
       Appear Via Video-Teleconference
      Case 2:19-cr-00126-MCE Document 130 Filed 10/30/20 Page 2 of 3


 1          Mr. Cea further agrees that the status conference in this matter – which is requested for

 2   the purpose of discussing trial dates – cannot be further delayed without serious harm to the

 3   interests of justice, within the meaning of General Order 614.

 4          Finally, Mr. Cea consents to counsel signing this waiver on his behalf, pursuant to
 5   General Order 616. He stipulates that i) obtaining his wet signature is both impractical and
 6   imprudent, given the pandemic; ii) he has had an opportunity to consult with counsel regarding
 7   this matter; and iii) after said consultation, he consents to his counsel signing this order
 8   electronically on his behalf.
 9                                                   Respectfully submitted,
10   Date: October 27, 2020                          /s/ JAZIZ CEA
                                                     JAZIZ CEA
11
                                                     DEFENDANT
12
13                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
14
15
     Date: October 27, 2020                          /s/ Douglas Beevers
16                                                   DOUGLAS BEEVERS
                                                     Assistant Federal Defender
17                                                   Attorneys for Defendant
                                                     JAZIZ CEA
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to     -2-            United States v. Cea, 2:19-cr-00126-MCE
      Appear Via Video-Teleconference
      Case 2:19-cr-00126-MCE Document 130 Filed 10/30/20 Page 3 of 3


 1
 2                                                   ORDER

 3          The Court, having received and considered the defendant’s waiver of personal

 4   appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic
 5   signature is accepted pursuant to General Order 616. Furthermore, his request to appear via
 6   video-teleconference (or telephone, if video-teleconference services become unavailable) for the
 7   October 29, 2020 status conference is GRANTED.
 8          IT IS SO ORDERED.
 9
     Dated: October 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to    -3-         United States v. Cea, 2:19-cr-00126-MCE
      Appear Via Video-Teleconference
